—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 19, 1993, which, upon reconsideration, adhered to its prior decision ruling that *809claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The sole purpose for reopening the Board’s prior decision in claimant’s case was to determine if there had been compliance with the procedural safeguards enunciated by the consent judgment of Municipal Labor Comm. v Sitkin (1983 WL 44294 [US Dist Ct, SD NY, Aug. 1, 1983]). Having found no procedural violations, the Board adhered to its prior decision ruling that claimant voluntarily left his job without good cause. Claimant’s contentions of procedural deficiencies are unsupported by the record. The Board’s decision must therefore be upheld.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.